DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, line 3, recites “fairing 302”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2,590,797 to Siciliano.  
Siciliano discloses a device (pictured below) for increasing flow capacity of a fluid channel (9) in a downstream direction, the fluid channel having a channel surface configured for liquid flow there along, the channel surface including a discontinuity at the 90o bend, the device comprising a fairing defining a respective fairing surface (12), the fairing surface being located entirely in the fluid channel, being configured for liquid flow there along, and extending from a respective leading edge of the fairing surface located upstream of the discontinuity to a respective trailing edge of the fairing surface located downstream of the leading edge at least as far as the discontinuity, wherein at the leading edge, the fairing surface is tangent the channel surface, at the trailing edge, the fairing surface is tangent the channel surface, and the fairing surface follows a curve that smoothly transitions between the leading edge and the trailing edge, as recited in claim 1.  The fairing surface follows a reverse curve that smoothly transitions between the leading edge and the trailing edge, as recited in claim 2.  The trailing edge is located downstream the discontinuity, as recited in claim 4.  The fluid channel defines a volume configured for liquid flow therethrough and at least a portion of the fairing surface between the leading edge and the trailing edge is displaced a positive distance, measured perpendicular to the downstream direction, into the volume of the fluid channel from a hypothetical channel surface of the channel absent the fairing, as recited in claims 6 and 7.  The cross-sectional fluid flow area, measured perpendicular to the downstream direction is no greater than a hypothetical cross-sectional fluid flow area absent the fairing, as recited in claim 8.  The discontinuity is defined by a portion of the fluid channel having an elbow-shape, as recited in claim 9.  The fairing is configured for permanent installation, as recited in the fluid channel, as recited in claim 10.  The fairing surface is smooth, as recited in claim 12.         

    PNG
    media_image1.png
    317
    342
    media_image1.png
    Greyscale

Claims 1-3, 5-12, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 59-170514 to Yasumasa.  
Yasumasa discloses a device for increasing flow capacity of a fluid channel (35) in a downstream direction, the fluid channel having a channel surface configured for liquid flow there along, the channel surface including a discontinuity at the connection of branch pipe (38), the device comprising a fairing (40) defining a respective fairing surface, the fairing surface being located entirely in the fluid channel, being configured for liquid flow there along, and extending from a respective leading edge of the fairing surface located upstream of the discontinuity to a respective trailing edge of the fairing surface located downstream of the leading edge at least as far as the discontinuity, wherein at the leading edge, the fairing surface is tangent the channel surface, at the trailing edge, the fairing surface is tangent the channel surface, and the fairing surface follows a curve that smoothly transitions between the leading edge and the trailing edge, as recited in claim 1.  The fairing surface follows a reverse curve that smoothly transitions between the leading edge and the trailing edge, as recited in claim 2.  The trailing edge of the fairing surface is located no further downstream than the discontinuity, as recited in claim 3.  The fairing surface follows an at least two-cycle reverse curve, as recited in claim 5.  The fluid channel defines a volume configured for liquid flow therethrough and at least a portion of the fairing surface between the leading edge and the trailing edge is displaced a positive distance, measured perpendicular to the downstream direction, into the volume of the fluid channel from a hypothetical channel surface of the channel absent the fairing, as recited in claims 6 and 7.  The cross-sectional fluid flow area, measured perpendicular to the downstream direction is no greater than a hypothetical cross-sectional fluid flow area absent the fairing, as recited in claim 8.  The discontinuity is defined by a portion of the fluid channel having a T-shape, as recited in claim 9.  The fairing is configured for permanent installation, as recited in the fluid channel, as recited in claim 10.  The fairing is formed as an integral part of the fluid channel, as recited in claim 11.  The fairing surface is smooth, as recited in claim 12.  Also disclosed is a second discontinuity (48), and second fairing, defining a second fairing surface, as recited in claim 23.  

    PNG
    media_image2.png
    241
    267
    media_image2.png
    Greyscale

Claims 1, 2, 4, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,213,138 to Presz, Jr. 
Presz, Jr. discloses a device (pictured below) for increasing flow capacity of a fluid channel (202) in a downstream direction, the fluid channel having a channel surface configured for liquid flow there along, the channel surface including a discontinuity, the device comprising a fairing defining a respective fairing surface, the fairing surface being located entirely in the fluid channel, being configured for liquid flow there along, and extending from a respective leading edge of the fairing surface located upstream of the discontinuity to a respective trailing edge of the fairing surface located downstream of the leading edge at least as far as the discontinuity, wherein at the leading edge, the fairing surface is tangent the channel surface, at the trailing edge, the fairing surface is tangent the channel surface, and the fairing surface follows a curve that smoothly transitions between the leading edge and the trailing edge, as recited in claim 1.  The fairing surface follows a reverse curve that smoothly transitions between the leading edge and the trailing edge, as recited in claim 2.  The trailing edge is located downstream the discontinuity, as recited in claim 4.  The fairing is configured for permanent installation in the fluid channel, as recited in claim 10, and has a smooth surface, as recited in claim 12.  The fairing defines at least one passage (210) through the fairing, wherein each passage fluidically connects a respective upstream portion to a respective downstream portion of the fairing, each passage defining a respective upstream opening and a respective downstream opening, each passage being configured to permit at least a portion of liquid flowing in the fluid channel to bypass the full profile of the fairing, as recited in claim 20.  

    PNG
    media_image3.png
    180
    235
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    236
    255
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 13-19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing flow influencing devices within pipelines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 5, 2022
P. F. Brinson